DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui Wauters on 01/20/2022.

The application has been amended as follows: 
In claim 12 lines 5 and 6, cancel the statement from and including the semicolon in line 5 and all of line 6 before the period as follows
“” so the statement now reads 
“fluoride is contained in an amount of 0.1-2.0 mass% relative to the paraffin wax.”


Allowable Subject Matter
Claims 12 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: A closely related prior art by Yamada teaches coating for wires as snow/ice repellant comprising graphite fluoride, but fails to provide a combination of graphite fluoride and paraffin wax in the mass ratios provided by the claims.  Another closely related prior art by Ogasaka (JP 55-71796) teaches .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771